Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made as of the 16th day of November,
2011 (“Effective Date”) by and between Tornier Inc., and all subsidiaries and
affiliates owned or controlled, directly or indirectly, by Tornier (“Tornier”),
located at 7701 France Avenue South, Suite 600, Edina, MN 55435 and Andy Joiner
(“Consultant”) (Tornier and Consultant being referred to individually as “Party”
and collectively as “Parties”).

 

NOW, THEREFORE, in consideration of the mutual promises exchanged herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agrees as follows:

 

1.                                       Consulting Services.  Consultant agrees
to render consulting services of the nature described in the Addendum signed by
the Parties and attached hereto, and as may be requested from time to time by
Tornier.  The Addendum is incorporated into and made part of this Agreement. 
Consultant may determine, in Consultant’s sole discretion, the means and manner
of performing the Services except as expressly limited by this Agreement. 
Tornier retains the right to require that Consultant satisfactorily perform the
Services.  Consultant will be responsible for furnishing such supplies, tools
and equipment as may be necessary to complete Consultant’s tasks under this
Agreement.  Consultant shall perform and/or personally supervise all services
provided to Tornier under this Agreement.  In performing the services under this
Agreement, Consultant may but is not required to utilize Tornier offices and
equipment.  Consultant may set his or her own hours with respect to Consultant’s
duties under this Agreement.  Nothing in this Agreement shall be construed so as
to prohibit Consultant from pursuing other work, except to the extent that such
work would conflict with Consultant’s duties under this Agreement.

 

2.                                       Compensation.  Tornier shall pay to
Consultant, as compensation for the services performed hereunder, the amount or
amounts stated in the Addendum to this Agreement.  Tornier shall be responsible
to pay for hours actually worked by Consultant in performing services under the
Addendum, subject to the minimum monthly payment, but Tornier shall not be
responsible for payment for normal commuting time nor, if travel is required,
for travel time in excess of a total time of 8 hours per day.  Tornier will
reimburse Consultant for all agreed-upon travel (other than the normal daily
expenses of working and commuting) and other reasonable expenses incurred in
connection with performing services for Tornier.  Consultant will submit
invoices to Tornier at least once per month, and payment of agreed-upon charges
will be made within 30 days of receipt of invoice.  If invoices are not
submitted within 90 days after services are performed, Tornier will not consider
invoices for payment.  The Consultant agrees not to incur any expenses in
Tornier’s name without the prior written authorization of Tornier.

 

3.                                       Taxes.  Consultant is an independent
contractor and shall have sole responsibility for payment of all federal, state
and local taxes or contributions imposed or required under unemployment
insurance, social security and income tax laws and for filing all required tax
forms with respect to any amounts paid by Tornier to Consultant hereunder and
any amounts paid by Consultant to its employees.  Consultant shall indemnify and
hold Tornier harmless against any claim or liability (including penalties)
resulting from failure of Consultant to pay such taxes or contributions, or
failure of Consultant to file any such tax forms.  Tornier shall file and
provide to consultant the appropriate Form 1099 relating to payments made
pursuant to this Agreement.

 

4.                                       Insurance.  Consultant will maintain,
at Consultant’s expense, such insurance as will fully protect

 

--------------------------------------------------------------------------------


 

Consultant from any claims for damage for bodily injury, including death, and
for property damage, which may arise from Consultant’s activities under this
Agreement, whether such activities are performed by Consultant or by any
subcontractor or anyone directly or indirectly employed by either of them.

 

5.                                       Confidential Information.  Confidential
Information shall mean written information, oral information, or information
obtained by the inspection of tangible objects, that relates to, business,
technical, customer, marketing, and financial information (whether written, oral
or otherwise), including without limitation, ideas, inventions, trade secrets,
know how, documents, charts, lists, software, drawings, materials, goods,
product designs and plans, equipment or samples, disclosed or delivered to
Consultant by Tornier, or arising from work or services done by Consultant for
Tornier.  Confidential Information shall not include to any information for
which that Consultant can demonstrate by competent written proof was (a) known
to the public at the time of Tornier’s disclosure to Consultant or entered the
public domain thereafter through no fault of Consultant; (b) in Consultant’s
possession free of any obligation of confidentiality at the time of Tornier’s
disclosure to Consultant; or (c) rightfully communicated to Consultant by a
third party who was not under any obligation of confidentiality.

 

6.                                       Authorized Uses.  Confidential
Information shall be used by the Consultant only for purposes authorized in
writing by Tornier, shall be treated by the Consultant as confidential
proprietary information of Tornier, and shall not be reproduced or disclosed or
made available to others without prior written permission of Tornier except to
those that have a specific need to know.  The Consultant shall take at least
those measures that Consultant takes to protect its own highly confidential
information.  The Consultant shall reproduce Tornier’s proprietary rights
notices on any such approved copies, in the same manner in which such notices
were set forth in or on the original.  The authorized uses of Confidential
Information are limited to (a) performing the consulting services described in
the Addendum; (b) supplying Tornier with goods or services; or (c) any other
purpose Tornier may hereafter authorize in writing.  Consultant will immediately
notify Tornier of receipt by Consultant or any of his agents of any process,
subpoena, demand, or request by any third party, requiring or requesting the
production of Confidential Information.

 

7.                                       Title.  The title to the Confidential
Information provided to the Recipient by the Discloser, including without
limitation any tangible property, shall be vested in the Discloser.  Nothing in
this Agreement is intended to grant any rights to the Interested Party under any
patent, mask work right or copyright of Tornier, nor shall this Agreement grant
the Interested Party any rights in or to Confidential Information except as
expressly set forth herein.

 

8.                                       Representations, Warranties and
Indemnification.

 

8.1                                 The Consultant represents that during the
term of this Agreement no business relationships, employment relationships and
consulting obligations of the Consultant shall be a conflict with the
obligations to Tornier set forth herein, or involve the disclosure of
Confidential Information, and or interfere with the performance of the
Consultant’s obligations under this Agreement.

 

8.2                                 The Consultant warrants to Tornier that the
Consultant: (a) has the right to enter into this Agreement, (b) has no
obligations to any other person or organization that are in conflict with the
Consultant’s obligations under this Agreement, and (c) that all Inventions and
Preexisting Materials (as defined herein) are and will be original, and will not
infringe the copyrights, trade secrets, rights of privacy or similar proprietary
rights of others.  The Consultant agrees to indemnify and hold harmless Tornier
against any expenses, damages, costs, losses and fees

 

2

--------------------------------------------------------------------------------


 

(including legal fees) incurred by Tornier in any suit, claim or proceeding
brought by a third party and which is based on facts which constitute a breach
of any of the warranties in this Paragraph.

 

9.                                       Term and Termination.

 

9.1                                 Either Party shall have the right to
terminate this Agreement upon ten days written notice to the other Party.

 

9.2                                 This Agreement shall automatically expire on
June 30, 2012, unless extended by the mutual written agreement of the Parties.

 

9.3                                 The continuing obligations of Consultant
under this Agreement with respect to Confidential Information shall survive for
five years after the termination date of this Agreement.

 

10.                                 Independent Contractor/No Agency.  Nothing
in this Agreement may be construed to establish Tornier as an employer and
Consultant as an employee, to establish either party hereto as a partner or
agent of the other party, or to create any other form of legal association that
would impose liability upon a party for any act or omission of the other party
or provide a party with the right, power, or authority to create or impose any
duty or obligation on the other party, it being intended that each party hereto
shall remain an independent contractor acting in its own name and for its own
account.  Consultant agrees that the Consultant is not entitled to any Tornier
employee benefits or benefit plans of any kind, including but not limited to,
worker’s compensation insurance, unemployment insurance, health insurance, life
insurance, pension plan or any other benefit or insurance that Tornier provides
to its employees.  In the event the United States Internal Revenue Service
(“IRS”) makes a determination contrary to the status of consultant, Consultant
will furnish to Tornier a completed and fully executed IRS Form 4669 on or
before April 15 of the year such request is made by Company.  The submission of
such Form 4669 will not be deemed to create an employer-employee relationship. 
Consultant will not take a position on its income tax return inconsistent with
Consultant’s status as an independent contractor and will cooperate in any
inquiry and dispute regarding Consultant’s status as an independent contractor
that may arise from an IRS audit of Tornier.

 

11                                    Third-party Confidential Information.  The
Consultant understands that Tornier does not desire to receive any confidential
information in breach of the Consultant’s obligation to others and agrees that
during the term of this Agreement, the Consultant will not disclose to Tornier
or use in the performance of services for Tornier, any confidential information
in breach of the obligations to any third party.

 

12.                                 Use of Consultant’s Written Materials. 
Tornier shall have the right, at no additional charge, to use, modify, reproduce
and prepare derivative works based on the Consultant’s documentation and
literature, provided to Tornier by Consultant in connection with the performance
of services under this Agreement, including without limitation, operating and
maintenance manuals, technical publications, prints, drawings, training manuals,
sales literature, and other similar materials.

 

13.                                 No Commitment.  It is understood that this
Agreement does not obligate Tornier to request proposals, bids, or estimates
from or to enter into contracts or place orders with the Consultant, and does
not constitute all of the conditions or terms of a contract, request, or order
from Tornier to the Consultant.  Further conditions and terms of any such
contract, request, or order shall be agreed upon between Parties from time to
time.

 

3

--------------------------------------------------------------------------------


 

14.                                 No Reverse Engineering.  Except as expressly
provided herein, the Consultant shall not (a) reverse engineer or analyze
samples furnished by Tornier, (b) create derivatives of such samples for
commercial purposes, or (c) file any patent application containing a claim to
any subject matter derived from the Confidential Information, without the prior
written consent of Tornier.

 

15.                                 Return of Confidential Information.  At any
time upon Tornier’s request, or upon the termination of this Agreement, all
records and any compositions, articles, devices, Inventions and other items
which disclose or embody Confidential Information (and all copies thereof) shall
be promptly returned to Tornier and not retained by the Consultant or the
Consultant representatives in any form.  Analyses, summaries or other writings
prepared by the Consultant or the Consultant advisors based on the Confidential
Information shall be promptly destroyed and all electronic memories data
containing Confidential Information, including archival media, shall be promptly
purged of such Confidential Information.

 

16.                                 Injunctive Relief.  The Consultant also
agrees that, in the event of any breach or threatened breach, Tornier will be
entitled to equitable relief, including injunctive relief and specific
performance without posting a bond.  Such relief will not be exclusive of
Tornier, but will be in addition to all other remedies.  In the event disclosure
is legally compelled, the Consultant shall provide Tornier with prompt written
notice so that Tornier can seek appropriate protections and remedies.

 

17.                                 Disclaimer.  Tornier provides Confidential
Information disclosed hereunder on an “AS IS” basis, without warranties of any
kind.  Without limiting the foregoing, Tornier does not represent or warrant
that such Confidential Information is accurate, complete or current.  The
disclosure of Confidential Information is for discussion purposes only.  Tornier
may change the content of Confidential Information at any time at Tornier’s sole
discretion.

 

18.                                 Applicable Law and Jurisdiction.  The
provisions of this Agreement shall be construed and interpreted in accordance
with the laws of the State of Minnesota (without giving effect to the choice of
law principles thereof).  Tornier and Consultant each hereby (a) agrees that any
action, cause of action, claim, or dispute arising under or relating to this
Agreement must be brought only in the courts of the State of Minnesota, located
in the County of Hennepin, or the federal court of the United States located in
the District of  Minnesota, (b) expressly consents to personal jurisdiction in
the State of Minnesota, with respect to such action, cause of action, claim, or
dispute, (c) irrevocably and unconditionally consents to the exclusive
jurisdiction and venue of such courts for the purposes of enforcing the terms of
this Agreement or interpreting any provision, remedying any breach, or otherwise
adjudicating any action, cause of action, claim, or dispute of or under this
Agreement, (d) irrevocably and unconditionally waives any objection to the
jurisdiction and venue required in this Section 18, and (e) agrees not to plead
or claim in any such court that any such action, cause of action, claim, or
dispute has been brought in an inconvenient forum.  The Consultant hereby
irrevocably appoints the Secretary of State of the State of Minnesota as his
agent for service of any process, summons or other document related to
initiating any action hereunder to enforce the rights of Tornier.

 

19.                                 Miscellaneous.               No amendment to
this Agreement shall be binding upon the Parties unless it is in writing and
executed by both Parties.  The failure of either Party at any time to require
performance of any provision of this Agreement or to exercise any right provided
for herein shall not be deemed a waiver of such provision or such right.  All
waivers must be in writing.  Unless the written waiver contains an express
statement to the contrary, no waiver by either Party of any breach of any
provision of this Agreement or of any right provided for herein shall be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this

 

4

--------------------------------------------------------------------------------


 

Agreement.  All remedies provided for in this Agreement shall be cumulative and
in addition to and not in lieu of any other remedies available to either Party
at law, in equity or otherwise.  This Agreement contains the entire
understanding and agreement between the Parties with respect to the subject
matter hereof and supersedes all previous communications, negotiations and
agreements, whether oral or written, between the parties with respect to such
subject matter. If any provision or clause of this Agreement, or the application
thereof under certain circumstances is held invalid, the remainder of this
Agreement, or the application of such provision or clause under other
circumstances, shall not be affected thereby.

 

20.                                 Assignment.  Tornier reserves the right to
assign all or part of its rights under this Agreement.  Tornier agrees to notify
Consultant within thirty days of such assignment.

 

21.                                 Indemnification. All representatives of
Consultant, while on Tornier’s premises shall comply with all reasonable rules
and regulations established by Tornier. Consultant hereby agrees to indemnify
and hold harmless Tornier and its affiliates, and their officers, agents and
employees, from and against any and all liability, loss, damage, cost and
expense (including attorneys fees) on account of any claim, suit or action made
or brought against Tornier, or their officers, agents or employees, arising from
the services performed by Consultant hereunder, including any act of negligence
of Consultant or its employees in connection with such services, or arising from
any accident, injury or damage caused to any person or to the property of any
person during the performance of such services, or arising from injury
(including death) to any of Consultant’s employees or damage to or loss of
Consultant’s property while on the premises of Tornier in connection with this
Agreement.

 

22.                                 Non-compete.  Consultant agrees that the
Restricted Period referenced in Sections 7(a) and 7(c) of his Employment
Agreement dated April 28, 2008, is extended for a period of one (1) year after
the termination or expiration date of this Agreement and that subject to that
extension of the Restricted Period, the terms of Sections 7(a) and 7(c) of the
Employment Agreement are hereby incorporated into and made part of this
Agreement by reference.

 

23.                                 Export Control.  The Consultant agrees not
to export, directly or indirectly, any U.S. source technical data acquired from
Tornier or any products utilizing such data to countries outside the United
States, which export may be in violation of the United States export laws or
regulations.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date written below.

 

CONSULTANT

 

TORNIER

 

 

 

/s/ Andrew E. Joiner

 

/s/ Douglas W. Kohrs

Signature, individually and on behalf of the business identified above

 

[Name]

 

 

 

 

 

President and Chief Executive Officer

Title

 

Title

 

 

 

November 15, 2011

 

November 15, 2011

Date

 

Date

 

5

--------------------------------------------------------------------------------


 

ADDENDUM

 

to the

 

TORNIER CONSULTING AGREEMENT

 

NATURE OF CONSULTING SERVICES

 

It is expected that Tornier will pay all direct out-of-pocket expenses in
connection with the Consulting Services, provided that Consultant obtains
Tornier’s advanced written authorization before obligating Tornier for any such
out-of-pocket expenses.

 

CONSULTANT’S FEE

 

Tornier agrees to pay Consultant $2500 per month, not to exceed 15 hours per
month, for six months starting on November 16, 2011, and ending on May 15, 2012,
pro rated for any partial month.  Consultant may work in excess of 15 hours per
month only with prior written consent of Tornier.  Tornier agrees to pay
Consultant $150 per hour for such excess service time.  Invoices for services
shall be monthly as work progresses (but in no event later than forty-five days
after such services are rendered).  Tornier will also reimburse Consultant only
for pre-approved travel expense.

 

CONSULTANT’S POINT OF CONTACT AT TORNIER

 

Consultant’s point of contact at Tornier shall be Doug Kohrs.  All questions
regarding this Agreement should be directed to the point of contact.

 

 

CONSULTANT

 

TORNIER

 

 

 

 

 

 

/s/ Andrew E. Joiner

 

/s/ Douglas W. Kohrs

Signature, individually and on behalf of the business identified above

 

[Name]

 

 

 

 

 

President and Chief Executive Officer

Title

 

Title

 

 

 

November 15, 2011

 

November 15, 2011

Date

 

Date

 

--------------------------------------------------------------------------------